DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed of 6/2/2022. Claims 21-33 are pending. This action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 9900428 B1) in view of Bouillet (US 20100029235 A1).

Consider claim 21, Hodge discloses a method for detecting a cellular device, the method comprising: 
determining an uplink parameter associated with a downlink message; 
(When searching for a cellular device or hotspot, for example, the detecting device enables a receiver to receive transmissions. The detecting device may focus the receiver on specific types of transmissions such as GSM, CDMA, LTE, or other cellular transmissions and/or may rotate through a variety of frequencies and transmission types including, for example, cellular transmissions and WIFI signals of a specific type. In an embodiment, the detecting device performs a survey of frequencies from communication sources nearby correctional facility 110, for example cellular tower 160, as previously described. Based on the results of the survey, detecting device can determine what frequencies the search should focus on, col. 11 l. 65 – col. 12, l. 3);
configuring a plurality of signal processing receivers to receive a potential uplink message according to the uplink parameter (Mobile devices 1-3 are also configured to gather information from target device 150. Mobile devices 1-3 can gather information related to the target device 150 from content of the transmitted communication from target device 150 or if needed mobile devices 1-3 can perform additional steps to gather additional information. For example, mobile devices 1-3 are configured to utilize an RF transmission to gather information from target device 150. As an example, mobile devices 1-3 are configured to simulate a cellular tower, such as cellular tower 160, and thereby gather information from target device 150 (col. 5, ll. 10 – 20); 
processing the potential uplink message at one or more signal processing receivers of the plurality of signal processing receivers (the mobile device receives and transmits data between the target device 150 and the cellular tower 160. Once connection is established between target device 150 and the mobile device, the mobile device can gather information from target device 150 including identification information of the target device 150, such as the international mobile subscriber identity number (IMSI) or the electronic serial number (ESN), and information on the communication, such as a phone number of the outside communication device, col. 5, ll. 32-41); and 
[detecting] access technology from target device 150. For example, mobile device 1 may detect a carrier frequency of a transmitted signal from target device 150. Mobile devices 1-3 are also configured to gather information from target device 150. Mobile devices 1-3 can gather information related to the target device 150 from content of the transmitted communication from target device 150  col. 5, ll. 4-14).
While Hodge discloses detecting a transmission of a signal on the radio access technology from target device 150, Hodge does not explicitly disclose measuring a  received power.
In the same field of endeavor Bouillet discloses using a power detector to measure power levels to determine if a signal is present (The power detector measures the power levels in the three narrowband frequency regions and determines if an interfering signal is present as a function of the measured power levels, see paragraph 6).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a power detector to measure power levels as disclosed in Bouillet, in the mobile device of Hodge, to detect a transmission of a signal.

Consider claim 22, and as applied to claim 21 above, Hodge discloses wherein the uplink parameter is determined according to a downlink broadcast message received by at least one signal processing receiver of the plurality of signal processing receivers (When searching for a cellular device or hotspot, for example, the detecting device enables a receiver to receive transmissions. The detecting device may focus the receiver on specific types of transmissions such as GSM, CDMA, LTE, or other cellular transmissions and/or may rotate through a variety of frequencies and transmission types including, for example, cellular transmissions and WIFI signals of a specific type. In an embodiment, the detecting device performs a survey of frequencies from communication sources nearby correctional facility 110, for example cellular tower 160, as previously described. Based on the results of the survey, detecting device can determine what frequencies the search should focus on, col. 11 l. 55 – col. 12, l. 3).

Consider claim 25, and as applied to claim 21 above  Hodge as modified by Bouillet discloses wherein the method comprises aggregating the received power from the one or more signal processing receivers to locate the cellular device (Location server 304 consists of any number of servers, and is configured to receive location and motion data from one or more of mobile devices 1-3 and/or fixed monitoring devices 4-5. The location and motion data is used by location server 304 to determine a location and/or motion of target device 150, location and motion of devices 1-5 that are near a location of the detection of target device 150, and location and motion of devices 1-5 that are moving towards or away from the location of the detection of the target device 150. If location information is received from multiple devices, location server 304 can use the information to triangulate an accurate location of target device 150, col. 10, ll. 5-16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a power detector to measure power levels as disclosed in Bouillet, in the mobile device of Hodge, to detect a transmission of a signal.

Consider claim 26, and as applied to claim 21 above, Hodge discloses wherein the method comprises determining the identity of the cellular device according to the uplink message (Gathered information is retrieved by the detecting device simulating a cellular transmission tower, such as cellular tower 160, which has been previously described. Gathered information includes information such as an IMSI, an ESN, and/or a phone number of target device 150, col. 12, ll. 13-21).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of  Bouillet, and further in view of Zhang et al (US 20150351013 A1, hereinafter Zhang).

Consider claim 23, and as applied to claim 21 above, Hodge as modified by Bouillet does not expressly disclose wherein the uplink parameter is determined according to a downlink parameter stored in a database.
In the same field of endeavor, Zhang discloses wherein the uplink parameter is determined according to a downlink parameter stored in a database (The LAPS database 235 may be a set of data stored in the memory arrangement 210 that indicates the one or more PLMNs that are available for the station 200 to join based upon a location of the station 200, paragraph 25; the LAPS database 235 may further include the network band, the carrier frequency, the LAC/TAC, the cellid, etc. Using the above example, the LAPS database 235 may also include the GSM band 850 as the network band, which corresponds to an uplink frequency range of 824.2-849.2 MHz and a downlink frequency range of 869.2-894.2 MHz as well as a channel number range of 128-251, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Hodge as modified by Bouillet to more efficiently determine Public Land Mobile Networks available in a geographic location.

Consider claim 24, and as applied to claim 21 above, Hodge as modified by Bouillet does not expressly disclose wherein the uplink parameter is accessed from a database of uplink parameters. 
In the same field of endeavor, Zhang discloses wherein the uplink parameter is accessed from a database of uplink parameters (The LAPS database 235 may be a set of data stored in the memory arrangement 210 that indicates the one or more PLMNs that are available for the station 200 to join based upon a location of the station 200, paragraph 25; the LAPS database 235 may further include the network band, the carrier frequency, the LAC/TAC, the cellid, etc. Using the above example, the LAPS database 235 may also include the GSM band 850 as the network band, which corresponds to an uplink frequency range of 824.2-849.2 MHz and a downlink frequency range of 869.2-894.2 MHz as well as a channel number range of 128-251, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Hodge as modified by Bouillet to more efficiently determine Public Land Mobile Networks available in a geographic location.
Response to Arguments
Applicant’s arguments filed 6/2/2022, with respect to the rejection of claim 21 under Hodge have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hodge and Bouillet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642